DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 54 is objected to because of the following informalities:
(line 2) “a flow restrictor” should be changed to “the flow restrictor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36-44, 48-53 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminski et al. (GB 2351511).
As concerns claim 36, Kaminski shows a method of performing an operation in a subterranean well (Fig. 1a-1c), the method comprising: directing a fluid flow through a well tool (equipment located below the circulating sub) connected in a tubular string (coiled tubing) downstream of a circulating valve assembly (50), thereby causing the well tool to operate (col 16, ln 11-17); and decreasing then increasing a flow rate of the fluid flow, thereby causing the fluid flow to pass outwardly through a sidewall (68) of a housing assembly (51) of the circulating valve assembly to an annulus external to the circulating valve assembly (col 16, ln 19 – col 20, ln 9).
As concerns claim 37, Kaminski shows in which the decreasing then increasing is performed after the directing (col 16, ln 19 – col 20, ln 9).
As concerns claim 38, Kaminski shows in which the decreasing then increasing is performed prior to the directing (col 16, ln 19 – col 20, ln 9).
As concerns claim 39, Kaminski shows in which the well tool comprises at least one of the group consisting of a fluid motor, a vibratory tool, a stabilizer, a steering tool and a reamer, and in which the causing the well tool to operate comprises operating the at least one of the group consisting of the fluid motor, the vibratory tool, the stabilizer, the steering tool and the reamer (col 16, ln 11-17).
As concerns claim 40, Kaminski shows in which the decreasing then increasing comprises causing a bypass valve (52, 66) of the circulating valve assembly to open, thereby permitting the fluid flow to pass from a central longitudinal flow passage of the circulating valve assembly to the external annulus (col 16, ln 19 – col 20, ln 9).
As concerns claim 41, Kaminski shows in which the decreasing then increasing comprises diverting the fluid flow from the well tool to the external annulus (col 16, ln 19 – col 20, ln 9).
As concerns claim 42, Kaminski shows in which the decreasing then increasing comprises closing an operator valve (65, 17, 69) that controls the fluid flow longitudinally through the circulating valve assembly (col 16, ln 19 – col 20, ln 9).
As concerns claim 43, Kaminski shows in which the decreasing then increasing comprises opening a bypass valve (52, 66) that controls the fluid flow laterally through the housing assembly sidewall (col 16, ln 19 – col 20, ln 9).
As concerns claim 44, Kaminski shows decreasing then increasing the flow rate of the fluid flow, thereby closing a bypass valve (52, 66) of the circulating valve assembly and opening an operator valve (65, 17, 69) of the circulating valve assembly, the operator valve controlling the fluid flow between first and second sections of a flow passage extending longitudinally through the circulating valve assembly, and the bypass valve controlling the fluid flow between the first section of the flow passage and the annulus external to the circulating valve assembly (Fig. 1a-1c; col 16, ln 19 – col 20, ln 9).
As concerns claim 48, Kaminski shows a circulating valve assembly (50) for use in a subterranean well (Fig. 1a-1c), the circulating valve assembly comprising: a housing assembly (51, 53, 54, 55, 57); a flow passage (70) extending longitudinally through the housing assembly; an operator valve (65, 17, 69) that controls fluid communication between first and second sections of the flow passage; a bypass valve (52, 66) that controls fluid communication between the flow passage first section and an exterior of the circulating valve assembly; and an index mechanism (10, 13) configured to vary a flow area of the flow passage (col 16, ln 19 – col 20, ln 9).
As concerns claim 49, Kaminski shows a flow restrictor (60) that restricts fluid communication through the flow passage, and in which the index mechanism controls a longitudinal position of the flow restrictor (col 16, ln 19 – col 20, ln 9).
As concerns claim 50, Kaminski shows in which the flow area between the flow restrictor and the housing assembly in an operating configuration is greater than the flow area between the flow restrictor and the housing assembly in a bypass configuration, the operator valve is open and the bypass valve is closed in the operating configuration, and the operator valve is closed and the bypass valve is open in the bypass configuration (col 16, ln 19 – col 20, ln 9).
As concerns claim 51, Kaminski shows an operator mandrel (52, 65, 10) reciprocably disposed in the housing assembly, a bypass valve closure member (52, 66) secured at one end of the operator mandrel, and an operator valve closure member (65, 17, 69) secured at an opposite end of the operator mandrel (col 16, ln 19 – col 20, ln 9).
As concerns claim 52, Kaminski shows in which the index mechanism comprises an index profile (15) formed on the operator mandrel (Fig. 1b & 2a-2c).
As concerns claim 53, Kaminski shows in which the bypass valve closure member is configured to sealingly engage a seat of the bypass valve (Fig. 1a), and the operator valve closure member is configured to sealingly engage a seat of the operator valve (Fig. 1c).
As concerns claim 57, Kaminski shows in which some fluid communication between the first and second flow passage sections is permitted in a bypass configuration of the circulating valve assembly (col 16, ln 19 – col 20, ln 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-57 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manke et al. (US 2016/0326834) alone.
As concerns claims 36-57, see written opinion of the international searching authority for the full explanation of the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679